     Mary Jo O'Neill, AZ Bar #005924
     James Driscoll-MacEachron AZ Bar #027828
 2   Wasan A. Awad, AZ Bar #025352
     William R. Hobson, AZ Bar #006887
 3   Benjamin Price, IL Bar #630 1926
     Equal Employment Opportunity
 4
     Commission, Phoenix District Office
 5   3300 N. Central Ave., Suite 690
     Phoenix, Arizona 85012
 6   Telephone: (602) 640-5032
     Fax: (602) 640-5009
 7   Email: mary.oneill@eeoc.gov
             james.driscoll-maceachron@eeoc.gov
8            wasan.awad@eeoc.gov
             william.hobson@eeoc.gov
 9
             benjamin.price@eeoc.gov
10
     Attorneys for Plaintiff
11
     Tibor Nagy, Jr., AZ Bar #007465
12   Christopher M. Pastore, AZ Bar #026340
     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
13
     3430 East Sunrise Drive, Suite 220
     Tucson, AZ 85718
14
     Telephone: (520) 575-7442
15   Fax: (520) 544-9675
     Email: tibor.nagy@ogletree.com
16          christopher.pastore@ogletree.com

17   Attorneys for Defendants
18
                            IN THE UNITED STATES DISTRICT COURT
19
                                    FOR THE DISTRICT OF ARIZONA
20
       Equal Employment Opportunity                     Civil Action No.: 2:18-cv-02942-DLR
21     Commission,
22                             Plaintiff,               CONSENT DECREE
23
                      vs.
24
       Corizon Health, Inc., and
25
       Corizon, LLC,
26
                            Defendants
27

28




                                                      -1-
 1
                                              I. Recitals

 2      1. The Plaintiff, Equal Employment Opportunity Commission, an agency of the United
 3
     States government (hereinafter "Plaintiff' or "Commission"), filed its complaint in the above-
 4
     captioned lawsuit on September 18, 2018 (hereinafter referred to as "the Action"), alleging
 5
     Corizon Health, Inc. and Corizon, LLC (collectively "Corizon" or "Defendants") implemented
 6

 7   unlawful employment policies and practices nationwide that discriminated on the basis of

 8   disability by, among other things, failing to provide reasonable accommodations, requiring
 9
     employees to be I 00% or fully healed before they could return to work, failing to promote
10
     employees with disabilities, discharging employees with disabilities, retaliating against
11

12
     employees with disabilities when they engaged in protected activities, and implementing leave

13   policies in a manner that served as a qualification standard or a method of administration that

14   screened out employees with disabilities.
15
        2. The Defendants answered the complaint on November 26, 2018, wherein they denied
16
     having implemented, or engaged in, any unlawful policies, practices or conduct alleged in the
17

18   complaint.

19      3. The Parties to this Consent Decree are the Commission and Corizon.
20
        4. The Parties, desiring to settle the Action by an appropriate Consent Decree, agree to the
21
     jurisdiction of this Court over the Parties and the subject matter of this Action and agree to the
22
     power of this Court to enter a Consent Decree enforceable against Defendants.
23

24      5. As to the issues resolved, this Decree is final and binding upon the Parties and their

25   successors and assigns.
26
        6. For the purpose of amicably resolving the disputed claims, the Parties jointly request this
27
     Court to adjudge as follows:
28




                                                     -2-
     IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

 2                                           II. Jurisdiction
 3
       7. The Court has jurisdiction over the Parties and subject matter of this Action.
 4
       8. The Parties agree that this Decree is fair, reasonable, and equitable and does not violate
 5
     the law or public policy.
 6

 7     9.   The Decree becomes effective on the date of signing by the Court ("Effective Date").

 8   The duration of the Decree shall be thirty-six (36) months from the Effective Date.
 9
        10. This Decree covers all of Defendants' operations within the United States.
10
                                       III. General Provisions
11

12      11 . In the event any terms of this Decree are not fulfilled, this Decree may be specifically

13   enforced in the United States District Court for the District of Arizona.
14
        12. This Decree resolves all claims alleged in the Action, and it constitutes a complete
15
     resolution of all of the Commission's claims of unlawful employment practices under the
16

17   Americans with Disabilities Act of 1990, as amended ("ADA"), that arise from the Letters of

18   Determination issued for the following Charges of Discrimination: Charge of Discrimination
19
     No. 846-2013-49458 filed by Elizabeth McCrehin, Charge No. 540-2014-01909 filed by
20
     Linda Magnelli, Charge No. 540-2014-02516 filed by Nicole Moore, Charge No. 38C-2015-
21
     00250 filed by Barbara McCormick, and Charge No.540-2015-01984 filed by Anne Pogue;
22

23   and allegations asserted by the EEOC on behalf of the following other aggrieved individuals,

24   among whom are persons who (as detailed below) have pending charges asserting claims
25
     arising within the scope of the Action: Charlene Susman, Elaine Clayton, Debbie A. Day,
26
     Nancy Griffin, Scheree Lau, Nancy Mashburn, Christine McMillian, Sarretta Williams,
27

28
     Teresa Wood, Victoria Lucking, Yvette Upton, Mikel Winchester, Joi Smith, Bruce Cooper,




                                                     -3-
     Susan Bernard-Davy, Waynetta Patterson, Alan Brown and Sondra Hollingsworth. This

 2   Decree will also resolve and constitute a complete resolution of all of the EEOC's claims

 3   alleged in any pending Charge of Discrimination filed by any of the above-identified other
 4
     aggrieved individuals with the EEOC and/or any state fair employment practices agency that
 5
     has a contract with the EEOC, including the Charges filed by Debbie A. Day, Nancy
 6
     Mashburn, Teresa Wood, Bruce Cooper, Susan Bernard-Davy, Waynetta Patterson, Alan
 7

 8   Brown and Sondra Hollingsworth. The Commission will not use any of the Charges

 9   referenced above, any Charge filed by any Charging Party or other aggrieved individual
10
     receiving relief under this Decree, or any other Charge against Defendants which alleges
11
     violations of the ADA that is pending before the EEOC and/or any state fair employment
12

13   practices agency that has a contract with the EEOC as of the date the EEOC signs the Decree

14   as the jurisdictional basis for filing a lawsuit or lawsuits against Defendants.
15
        13. This Consent Decree shall not constitute an adjudication or finding on the merits of the
16
     Complaint and shall not be construed as an admission by Defendants of any violation of the
17
     ADA.
18

19                                       IV. Monetary Relief
20
        14. Defendants will not condition the receipt of individual relief upon any Charging Party
21
     or other aggrieved individuals' agreement to: (a) maintain as confidential the terms ofthis
22
     Decree or the facts ofthe case; or (b) waive his or her statutory right to file a future charge
23

24   with any federal or state anti-discrimination agency; or (c) promise not to reapply for a

25   position at any of Defendants' facilities nationwide.
26
        15. Judgment is hereby entered in favor of the Commission and against Defendants in the
27
     total amount of $950,000.
28




                                                     -4-
        16. The judgment amount shall be allocated collectively to the Charging Parties and the

 2   identified other aggrieved individuals in amounts determined by the Commission. No later

 3   than twenty (20) business days after the Effective Date or the date upon which the
 4
     Commission provides Defendants with a final distribution list, whichever comes later in time,
 5
     Defendants will pay this portion of the judgement in accordance with a final distribution list
 6

 7
     provided by the Commission. All payments must be made by certified check, cashier's check,

 8   or money order.

 9      16.1 Defendants shall pay all payroll taxes for which an employer is responsible on the back
10
     wages portion for the tax year during which payment is made. The employer's share of FUTA
11
     and FICA taxes shall not be taken from the settlement amount.     For each Charging Party
12

13   and/or other aggrieved individual receiving a portion of the monetary relief described above to

14   compensate the Charging Party and/or other aggrieved individual for alleged damages, for tax
15
     classification purposes the settlement payments shall be allocated as follows:
16
               a. Anne Pogue: 50% back pay damages; 50% compensatory damages
17
               b. Linda Magnelli: 50% back pay damages; 50% compensatory damages
18
               c. Elizabeth McCrehin: 25% back pay damages; 75% compensatory damages
19             d. Nicole Moore: 25% back pay damages; 75% compensatory damages
20             e. Barbara McCormick: 10% back pay damages; 90% compensatory damages
21             f.   Christine McMillan: 50% back pay damages; 50% compensatory damages

22             g. Charlene Busman: 50% back pay damages; 50% compensatory damages

23             h. Scheree Lau: 50% back pay damages; 50% compensatory damages
               1.   Nancy Griffin: 50% back pay damages; 50% compensatory damages
24
               J.   Saretta Williams: 25% back pay damages; 75% compensatory damages
25
               k. Teresa Wood: 10% back pay damages; 90% compensatory damages
26
               1. Nancy Mashburn: 25% back pay damages; 75% compensatory damages
27
               m. Debbie A. Day: 50% back pay damages; 50% compensatory damages
28
               n. Elaine Clayton: 50% back pay damages; 50% compensatory damages



                                                    -5-
                o. Victoria Lucking: 50% back pay damages; 50% compensatory damages
 1
                p. Joi Smith: 10% back pay damages; 90% compensatory damages
 2
                q. Yvette Upton: 10% back pay damages; 90% compensatory damages
 3
                r. Mikel Winchester: 50% back pay damages; 50% compensatory damages
 4
                s. Bruce Cooper: 25% back pay damages; 75% compensatory damages
 5              t.   Susan Bernard-Davy: 50% back pay damages; 50% compensatory damages
 6              u. Waynetta Patterson: 25% back pay damages; 75% compensatory damages
 7              v. Alan Brown: 25% back pay damages; 75% compensatory damages
 8              w. Sondra Hollingsworth: 50% back pay damages; 50% compensatory damages

 9        16.2 Defendants shall issue an IRS Form W -2 to the Charging Parties and each identified

10   aggrieved individual with regard to the back pay component ofthe monetary award, and an IRS
11
     Form 1099 to the Charging Parties and each identified aggrieved individual with regard to any
12
     compensatory damages component of the monetary award by January 31,2020. The
13
     compensatory damages award will be designated in box 3 of each 1099 form. Within three (3)
14

15   business days after payments are mailed to all payees, Defendants shall submit to the

16   Commission a copy of the checks or money orders issued and all related correspondence.
17
        17. Within ten (I 0) business days after the Effective Date, the EEOC will provide
18
     Defendants signed copies of the release attached as Exhibit A for each Charging Party and
19

20
     aggrieved individual identified above.

21
                                         V. Equitable Relief
22

23      18. For the duration of the Decree, Defendants, their officers, agents, successors, assigns,

24    and other persons in active concert or participation with them shall not engage in any
25
      employment practice which discriminates on the basis of disability, including but not limited
26
     to, failure to provide reasonable accommodations, discriminatory discharge, discriminatory
27
      failure to promote, retaliation, subjecting employees to a hostile work environment, using
28




                                                     -6-
     discriminatory qualification standards, and implementing methods of administration that
 1

 2    violate the ADA.

 3       19. For the duration of the Decree, Defendants, their officers, agents, successors, assigns,
 4
     and other persons in active concert or participation with them, or any of them shall not engage
 5
     in reprisal or retaliation of any kind against any person because of such person's opposition to
 6
     any practice made unlawful under the ADA. For the duration of this Decree, Defendants shall
 7

 8   not retaliate against a person because such person brings an internal complaint of

 9   discrimination with the Defendants, because such person files or causes to be filed a charge of
10
     discrimination with the Commission or any other agency charged with the investigation of
11
     employment discrimination complaints, or whose statements serve as the basis of a charge, or
12

13
     because such person testifies or participates in the investigation or prosecution of an alleged

14   violation of these statutes. For the duration of this Decree, Defendants shall not retaliate in any
15
     manner against individuals identified as witnesses in this action or who assisted in the
16
     investigation giving rise to this action. For the duration of this Decree, Defendants shall not
17
     retaliate against any such persons identified as a witness or possible witnesses of
18

19   discrimination in future investigations or proceedings.

20                                         VI. ADA Coaches
21
         20. Within ninety (90) days of the Effective Date, Defendants will designate at least three
22
     (3) employees with expertise in the ADA, EEO compliance, human resources and personnel
23

24   matters as qualified ADA Coaches and provide them sufficient support to accomplish all of

25   their responsibilities.
26
         21. The ADA Coaches or their staff will have the following responsibilities within their
27
     assigned regions:
28




                                                      -7-
                a. Assisting Defendants' human resource and supervisory employees with their

 2                  ADA responsibilities, including but not limited to aiding such employees to stay

 3                  within full compliance with this Decree;
 4
                b. Overseeing reasonable accommodation requests made by employees with
 5
                   disabilities within their assigned regions. Within their assigned regions, each
 6
                    ADA Coach shall be responsible for: (i) the process of gathering information
 7

 8                  sufficient to assess the request for reasonable accommodation; (ii) carrying out

 9                 or assisting site personnel in carrying out Corizon 's duty to engage in the
10
                    interactive process regarding the request for reasonable accommodation
11
                    including determining whether a reasonable accommodation is possible,
12

13
                    communicating to the employee and the employee's immediate supervisors

14                  what accommodations are possible, and making the final decision on the

15                  reasonable accommodation request based on the information gathered during
16
                    the interactive process; and
17
                c. Ensuring that the notice provided for in Paragraph 40 is timely posted on the
18

19                  Defendants' Intranet and a message is sent to all employees indicating what the

20                  notice is and where it can be found.
21
                                         VII. Monitor
22
        22. Appointment of Monitor: Within ninety (90) days after the Effective Date, Defendants
23

24   shall retain a qualified, professional, outside Monitor, who is not employed by or otherwise

25   associated with Defendants, to oversee Defendants' compliance with the provisions of this
26
     Consent Decree, and with the ADA generally, at all of Defendants' locations nationwide. The
27
     Monitor shall have significant experience with employment discrimination laws generally and
28




                                                     -8-
     with the ADA in particular. The Commission will be free to meet and confer with the Monitor.
 1

2    Defendants must be copied on all written communications between the Commission and the

 3   Monitor; and Defendants will be pennitted to participate in any telephonic, in-person or other
4
     communication between the Commission and the Monitor.
5
        23. Compensation of Monitor: Defendants shall compensate the Monitor at an agreed-upon
6
     rate and shall reimburse the Monitor's expenses, and Defendants shall pay all reasonable costs
7

8    necessary to fulfill the work of the Monitor.

9       24. Cooperation: Defendants agree to fully cooperate with the Monitor.
10
        25. Access to Region, Premises, Employees, and Infonnation: The Monitor shall have
11
     access to all relevant documents, premises, employees, and other sources of infonnation
12

13
     necessary to exercise his/her duties and responsibilities under this Decree. The Monitor shall

14   have access to review all non-privileged records maintained by Defendants relating to the

15   implementation or administration of this Decree, including all records relating to requests for
16
     accommodation, requests for medical leave, and requests for transfer or reassignment for
17
     medical or disability-related reasons.
18

19       26. Replacement of Monitor: In the event the Monitor is unable or unwilling to continue to

20   serve, Defendants shall select a new monitor pursuant to Paragraph 22 above.
21
         27. Monitor's Responsibilities: For the duration of this Decree, the Monitor will have the
22
     following responsibilities:
23
                a. In consultation with Defendants, the Monitor shall review Defendants' EEO
24

25                  policies and procedures and, if necessary, assist in developing and

26                  implementing new policies and procedures that ensure employees are afforded
27
                    their legal protections under the ADA;
28




                                                     -9-
                b. Review the Defendants' ADA Training Program provided for in Paragraphs 31-
 1

 2                   38 ofthis Decree;

 3              c. The Monitor will conduct a Decree Orientation meeting with the ADA Coaches
 4
                     after the entry of this Decree;
 5
                d. Beginning from the Effective Date, every twelve (12) months the Monitor will
 6

 7
                     draft and provide to the Commission and Defendants a report containing the

 8                   Monitor's assessment of whether Defendants have complied with the provisions

 9                   of this Decree and the ADA, and detailing the specifics of any lack of
10
                     compliance;
11
                e. The Monitor will meet with Defendants' ADA Coaches, Chief Human
12

13                   Resources Officer, and General Counsel or Assistant General Counsel following

14                   the issuance of each Monitor's report, and make recommendations regarding
15
                     compliance with this Decree and other ADA matters; and
16
                f.   The Monitor will consult with Defendants as necessary to provide advice about
17
                     ways to achieve full compliance with this Decree and the ADA.
18

19
                                       VII. EEO Policy Review
20
         28. No later than ninety (90) days after the Effective Date, Defendants shall review their
21

22   existing equal employment opportunity ("EEO") policies and procedures and, if necessary,

23   develop and implement new and/or revised policies and procedures to ensure equal employment
24
     opportunities are afforded to all applicants and employees with disabilities. These revised EEO
25
     policies and procedures must include the following:
26

27
            28.1. A strong and clear commitment to a workplace free of discrimination based on

28   disability-related conditions;




                                                       -10-
             28.2. A statement that discrimination based on disability is prohibited and will not be

 2   tolerated;

 3           28.3. A statement that retaliation because an employee engaged in protected activity is
 4
     prohibited and will not be tolerated;
 5
             28.4. A statement that qualified employees with a disability under the ADA who can
 6
     complete their essential job functions with or without accommodation do not need to be free of
 7

 8   all medical restrictions or be 100% healed before they may return to work;

 9           28.5. A statement that employees with disabilities may apply for and be fairly considered
10
     for promotions;
11
             28.6. A definitive statement supporting persons who believe they have been
12

13   discriminated against based on disability or have experienced retaliation to report such concerns

14   to any ADA Coach, their supervisors, management, or members of Human Resources. The EEO
15   policies and procedures will identify the specific categories of individuals to whom employees
16
     may report their concerns about discrimination or retaliation, including appropriate contact
17
     information for each category of individuals to contact;
18

19           28.7. A clear explanation of the steps an employee may take to report discrimination o

20   retaliation, which includes oral, written, and electronic complaint options. The reportin
21
     mechanism also allows for an employee to report discrimination or retaliation to a person no
22
     responsible for the alleged conduct giving rise to the complaint of discrimination;
23
             28.8. A statement that all credible allegations of activity that might be construed a
24

25   unlawful discrimination or retaliation will be investigated and that such investigation will b

26   prompt, fair, reasonable, and conducted by a trained and unbiased investigator;
27
             28.9. A statement that appropriate corrective action will be taken by Defendants wher
28




                                                     -11-
     there has been a finding of discrimination and/or retaliation;

 2          28.1 0. A statement that any officer, agent, administrator, department director, manager

 3   supervisor, or employee who violates these policies will be subject to discipline, up to an
 4
     including termination;
 5
            28.11. A statement that persons who report unlawful discrimination and/or retaliation o
 6
     who participate in an investigation into allegations of discrimination and/or retaliation shall b
 7

 a accorded maximum feasible confidentiality;
 9          28.12. A statement that Defendants will not retaliate against persons who have asked fo
10
     reasonable accommodations;
11
            28.13. A statement that Defendants will not retaliate against persons and witnesses wh
12

13   report to Defendants that they believe they or other employees have been subjected to unlawful

14   discrimination;
15
            29. Within 120 days of the Effective Date, Defendants will distribute via email and the
16
     intranet, a copy of these policies to each current employee. Defendants shall make hard copies of
17
     these policies available to employees who do not have electronic access or upon an employee's
18

19   request. Defendants' written EEO policies shall be distributed to all new employees as part of

20   their orientation. Defendants shall make its written EEO policies available in alternative formats,
21
     as necessary, for employees with cognitive and print disabilities that may prevent them from
22
     reading the policies.
23

24                            VIII. Reasonable Accommodation Policy
25      30. Within ninety (90) days of entry of the Effective Date, Defendants shall review their
26
     existing Reasonable Accommodation Policies and Procedures and, if necessary, issue new
27
     Reasonable Accommodation Policies and Procedures that shall include at least the following:
28




                                                     -12-
            30.1. A statement indicating that it is Defendants' legal obligation under the ADA to
 1

 2   undertake the interactive process once it is on notice that an employee requires a reasonable

 3   accommodation for his or her disability;
 4
            30.2. A clear explanation of all of the ways an employee may request a reasonable
 5
     accommodation, including the names, position titles, emails, and phone numbers of the ADA
 6
     Coaches;
 7

 8          30.3. A commitment to flexibility and individualized consideration of reasonabl

 9   accommodations for employees with disabilities and assurance that employees need not use an
10
     particular words, such as "reasonable accommodation" or "disability," or request a
11
     accommodation in writing in order for Defendants to begin the interactive process;
12

13
            30.4. A statement that Defendants will engage in the interactive process when determinin

14   the type of reasonable accommodation that is necessary, regardless of how the injury or disabilit
15
     was caused;
16
            30.5. A process for employees to seek reasonable accommodation, including any form
17
     used by the employer, and contact information for individuals who employees may contact with
18

19   questions;

20          30.6. An assurance that employees with disabilities may be entitled to reassignment as a
21
     reasonable accommodation;
22
            30.7. An assurance that employees with disabilities may be allowed to transfer within
23
     their departments at Defendants' facilities as a reasonable accommodation;
24

25          30.8. A statement that employees shall not be subjected to any type of retaliation fo

26   requesting, requiring, or being provided a reasonable accommodation;
27

28




                                                    -13-
             30.9. A requirement of maximum feasible confidentiality by the Defendants of all
 1

 2   information regarding an employee's or applicant's request for an accommodation;

 3           30.1 0. A requirement that, if Defendants and an employee with a disability are unable to
 4
     identify a reasonable accommodation in the employee's current position, Defendants shall
 5
     engage with the employee in an interactive process to evaluate whether the employee is eligible
 6

 7
     for transfer to another position and, if so, evaluate whether there are any open positions for

 8   which the employee is qualified and can perform the essential functions for such a position with

 9   or without accommodation, at a site where the employee is willing to work;
10
            30.11. A statement that employees with disabilities will be offered leaves of absence as
11
     reasonable accommodations in accordance with the following policies and practices:
12

13              a. Requests for leaves of absences lasting six months or less will be considered a

14                  reasonable accommodation unless Defendants make a showing that the requested
15
                    leave will cause Defendants undue hardship;
16
                b. Requests for leaves of absence lasting longer than six months will be subject to
17
                    evaluation during the interactive process consistent with the requirements of the
18

19                  ADA;

20              c. For all employees who are on leave as a reasonable accommodation, Defendants
21
                    must reply promptly to their requests to return to work especially as regards to
22
                    their desire/ability to work with or without accommodations; and
23

24
                d. There shall be no requirement by Defendants that employees be without

25                  restrictions or be 100% healed before they are permitted to return to work.

26
            30.12. Within 120 days ofthe Effective Date, Defendants will distribute via email and th
27

28   intranet a copy of these policies to each current employee. Defendants shall make hard copies of




                                                     -14-
     these policies available to employees who do not have electronic access or upon an employee's

 2   request. Defendants' written Reasonable Accommodations Policies and Procedures shall be

 3   distributed to all new employees as part of their orientation. Defendants shall make its written
 4
     Reasonable Accommodations Policies and Procedures available in alternative formats, as
 5
     necessary, for employees with cognitive and print disabilities that may prevent them from
 6
     reading the policies.
 7

 8                                             IX. Training
 9
        3l .Defendants shall provide annual ADA training to all of their employees in accordance
10
     with the terms detailed herein.
11

12
        32. The Commission's personnel will have the right to fully participate in any and all of

13   Defendants' training sessions conducted in compliance with this Decree. Defendants shall
14   prepare a training schedule, which it shall provide to the Commission at least thirty (30) days
15
     before the first training session on the schedule is conducted and no later than ninety (90) days
16
     after the Effective Date.
17

18      33. Defendants shall bear the cost of the training.

19      34. The ADA Coaches and Human Resource personnel will receive extensive ADA training
20
     once each year during the duration of this Decree for at least three (3) hours during the first year
21
     of this Decree and at least two (2) hours for each subsequent year of the Decree. At least one
22
     half of the amount of the required training for ADA Coaches and Human Resources personnel
23

24   will be real-time training (either in person or via webcast where the employees can interact with

25   the trainer). This training shall be presented by a qualified outside vendor.
26
        35. Management level employees will receive annual management-specific training lasting
27
     at least one hour (1) each year during the duration of this Decree. The training shall be
28




                                                     -15-
     presented through an online training module. The content of the training will be created in

 2   conjunction with a qualified outside vendor.

 3      36. The above-described trainings in paragraphs 34 and 35 must commence within one
 4
     hundred and twenty ( 120) days of the Effective Date, or in the case of employees hired or
 5
     promoted to such a position after entry of this Decree, then within one hundred and twenty
 6
     ( 120) days after the date of employment. The training will cover the following subjects:
 7

 8              a. A description of the types of conduct or policies that constitute discrimination

 9                   under the ADA, including the Commission's Guidelines on the ADA;
10
                b. Defendants' ADA/Reasonable Accommodation policy;
11
                c. Defendants' obligation to undertake the interactive process once it is on notice that
12

13                   an employee requires a reasonable accommodation for their disability;

14              d. The positions to whom an employee can make a request for a reasonable
15                   accommodation, the company's obligation to engage in the interactive process and
16
                     the process all supervisory or HR employees are expected to undertake if an
17
                     employee makes any reasonable accommodation request, whether orally or in
18

19                   writing, of him or her or if the supervisory or HR employee is aware that an

20                   employee has made a request for a reasonable accommodation to someone else;
21
                e. Defendants' procedure for investigating reports, complaints, or allegations of
22
                     suspected discrimination against persons with disabilities, including but not
23
                     limited to complaints that Defendants failed to engage in the interactive process
24

25                   and/or provide a reasonable accommodation; and

26              f.   Management officials' legal obligation to avoid discriminating on the basis of
27
                     disability and/or retaliating against individuals who engage in protected activity
28




                                                     -16-
                     under the ADA, and Defendants' policy that officials who engage in

 2                   discrimination on the basis of disability or engage in retaliation will be subject to

 3                   discipline, up to and including termination.
 4
        37. Each ofDefendants' non-management employees shall be required to complete annual
 5
     ADA training during the duration of this Decree. The training shall be presented via an online
 6
     training module. The content of the training will be created in conjunction with a qualified
 7

 8   outside vendor. The training for current employees must commence no later than December 31,

 9   2019, or in the case of employees hired after entry of this Agreement, then within one hundred
10
     and twenty (120) days after the date of employment or December 31, 2019, whichever is later.
11
     The training shall be for at least one ( 1) hour annually and will cover the following subjects:
12

13
                a. A description of the types of conduct or policies that constitute discrimination

14                   under the ADA;
15              b. An explanation of who is a qualified individual with a disability;
16
                c. An explanation of the interactive process;
17
                d. An explanation of what reasonable accommodations are, including but not
18

19                   limited to, leave and reassignment;

20              e. The Defendants' policies prohibiting disability-based discrimination, harassment,
21
                     and retaliation;
22
                f.   Defendants' policies and procedures for providing reasonable accommodation
23
                     for disabilities, including leave and reassignment;
24

25              g. An explanation that employees may report suspicions of disability discrimination

26                   to any manager orally or in writing and that a prompt investigation will follow;
27
                h. An explanation of the process for employees to request a reasonable
28




                                                      -17-
                     accommodation;
 1

 2              t.   An explanation that reassignment and transfers may constitute reasonable

 3                   accommodations and the process for seeking such accommodations;
 4
                J.   An explanation that a reasonable accommodation request can be made to any
 5
                     supervisor or manager orally or in writing; and
 6
                k. An emphasis that Defendants will work in good faith to arrive at an effective
 7

 8                   reasonable accommodation for an employee who has a disability.

 9      38.    Defendants shall provide the Monitor with copies of the training materials at least
10
     thirty (30) days before the first scheduled training for each of the training programs identified
11
     above. The Monitor may provide comments and suggestions to the Defendants on the training
12

13   modules. Defendants shall provide a written report to the Monitor with the next occurring report

14   provided for in paragraph 49, below, which shall include the dates and times of all live training
15   and a report on the progress of completion of all other trainings provided to employees.
16
                                            X. Notice Posting
17

18      39. Within thirty (30) days of the Effective Date, Defendants shall post on its Intranet and in

19   conspicuous places in each of its facilities, the Notice attached as Exhibit B. The Notice will be
20
     on the Commission's letterhead and shall be posted in Times New Roman 12-point font, and it
21
     shall be the same style as set forth in Exhibit B. The Notice shall remain posted on the
22
     Defendants' Intranet and in conspicuous places in each of its facilities for the duration of this
23

24   Decree. If a physical copy of the Notice is covered, removed, defaced, or otherwise altered,

25   Defendants will replace that Notice. Defendants shall certify to the Monitor that the Notice has
26
     been posted nationwide within forty-five (45) days of the Effective Date.
27

28




                                                     -18-
 1
                                            XI. Other Relief

 2          40. Expungement: Within sixty (60) days of the Effective Date, Defendants shall expung
 3
     from the personnel files of the Charging Parties and all identified aggrieved individuals, al
 4
     references, if any, to the charges of discrimination filed against Defendants or to participation i
 5
     this action. Such expungement shall not prohibit Defendants from retaining, separate from th
 6

 7   employee's personnel files, any records of such charges and related investigations so long as thos

 8   records are clearly marked as confidential and kept confidential.
 9
        41. Record Keeping: Defendant shall maintain records of any disciplinary actions take
10
     against employees for violation of Defendants' ADA and reasonable accommodation policies.
11

12      42. Letters of Reference: Defendants shall provide the Charging Parties and all identifie

13   aggrieved individuals with a personalized copy of the neutral reference attached as Exhibit C
14
     signed and printed on Defendants' letterhead in accordance with the deadline set forth in Paragrap
15
     16 regarding monetary payments. Provided that a request is directed to Defendants' Assistan
16
     Director of Human Resources at 615-660-6832, Defendants shall provide a copy of the writte
17

18   statement whenever a written employment reference is requested by a prospective employer of

19   Charging Parties and/or any identified aggrieved individual. Provided that a request is directed t
20
     Defendants' Human Resources Department, if a verbal request is made to Defendants' Huma
21
     Resources department or any former supervisor of the Charging Party or aggrieved individual
22
     Defendants shall only provide the information contained in the written statement.
23

24                XII. Reporting, Recording, and Certification Requirements
25
        43. Within forty-five (45) days of the Effective Date, Defendants will certify to the
26
     Commission that they have fully complied with the notice posting requirement in Paragraph 39.
27

28      44. Within ninety (90) days of the Effective Date Defendants will certify to the Commission




                                                    -19-
     that the Decree Orientation requirement in Paragraph 27.c has been completed.
 1

 2       45. Within ninety (90) days of the Effective Date, Defendants shall provide the Commission

 3   with confinnation that they have retained the Monitor required by this Decree. Included in this
 4
     notice will be copies of the written agreement signed by both the Monitor and Defendants.
 5
         46. Within one hundred fifty ( 150) days after the Effective Date, Defendants shall provide the
 6
     Monitor with confinnation that training has commenced as required by Paragraphs 31-38 above.
 7

 8      47. For the duration of this Consent Decree, Defendants shall maintain such records as are

 9   reasonably necessary to demonstrate its compliance with this Decree, including but not limited to
10
     the documents specifically identified below. This Paragraph requires the retention of existing
11
     documents and records, and documents and records that are hereinafter created and maintained in
12

13
     the nonna1 course of Defendants' business activities. For the duration of the Decree, Defendants

14   shall retain the hard-copy and, when applicable, computer records relating to the following
15
     activities:
16
                   a. All records in Defendants' possession regarding employees' requests fo
17
                      reasonable accommodations, including which reasonable accommodations wer
18

19                    granted and/or denied;

20                 b. Documentation of all requests for reasonable accommodations, including bot
21
                      verbal and written requests. Defendants shall notate the name and other sufficient}
22
                      identifying infonnation of employees requesting accommodations, date of request
23
                      the accommodations sought, specific accommodations granted and/or denied, date
24

25                    when accommodations were granted or denied, and a reasonably detailed summa

26                    of the interactive process;
27
                   c. All records in Defendants' possession regarding employees' requests for medica
28




                                                      -20-
                     leave, including documentation of leave taken and dates of return to work;

 2              d. All records of complaints of discrimination based upon disability;

 3              e. All records of any investigation of complaints of discrimination based
4
                     disability;
 5
                f.   All records of complaints of retaliation based on protected activity related to th
6
                     ADA; and
 7

8               g. All records related to any investigations of complaints of retaliation based on

9                    protected activity related to the ADA.
10
        48. Information Requests: For purposes of preparing the required reports under this Decree,
11
     the Monitor shall have the right to make reasonable requests for non-privileged information from
12

13
     Defendants to determine Defendants' compliance with the Decree over the duration ofthe Decree.

14   Defendants shall comply with a reasonable request for such information within forty-five (45)
15   days of the request. The Monitor shall also have the ability to survey and/or interview Defendants'
16
     employees to determine Defendants' compliance with the Decree pursuant to Paragraphs 22-27.
17
     Whenever possible, the surveys or interviews shall be done telephonically. If it is necessary for
18

19   such interviews/surveys to take place at Defendants' facilities, the Monitor shall provide

20   Defendants reasonable notice of proposed date(s) and the employees to be interviewed/surveyed
21
     and reasonably coordinate with Defendants regarding the same. In no cases shall such
22
     interviews/surveys unreasonably interfere with Defendants' business.
23
        49. Reporting Requirements: Three months before the Monitor's annual report is due
24

25   pursuant to Paragraph 27.d, Defendants shall provide to the Monitor the following information

26   (in electronic format):
27
                a. Terminations: A list of every employee terminated or otherwise disqualified from
28




                                                     -21-
        employment during the preceding twelve-month reporting period who had been

 2      on medical leave and/or had requested a reasonable accommodation during the

 3      reporting period, including the employee's name, address, telephone number,
 4
        position, termination date, and reason for termination;
 5
     b. Requests for Accommodations: All documentation related to requests (whether
 6
        verbal or in writing) and responses to requests for reasonable accommodations
 7

8       received during the preceding twelve-month reporting period and recorded in

 9      accordance with Paragraph 47 that were ultimately denied. For each such denied
10
        request, the documentation/information that must be provided, includes but is not
11
        limited to, the employee's name, address, telephone number, position, requested
12

13
        accommodation, date of request, the reasons an accommodation was not granted,

14      the date of denial, documentation of meetings and communications regarding
15      accommodations, and a reasonably detailed summary of the interactive process;
16
     c. Training:    For each training program required under Paragraphs 31-38 and
17
        conducted during the reporting period, Defendants shall submit a registry of
18

19      attendance/participation and provide a copy of the program agenda;

20   d. Posting of Notice: Defendants shall re-certify to the Monitor that the Notice
21
        required to be posted under Paragraph 39 of this Consent Decree has remained
22
        posted during the reporting period;
23
     e. Policy Review: Defendants shall certify to the Monitor that the EEO and ADA
24

25      policies were reviewed and, if necessary, updated as required by this Decree and

26      then distributed to all existing and new employees and that all notifications have
27
        been made in accordance with Paragraphs 28-30 above; and
28




                                        -22-
                 f.   Expungement of Personnel File: Defendants shall certify to the Monitor that the
 1

 2                    expungement from the Charging Parties' and all aggrieved individual's personnel

 3                    files required by Paragraph 40 above took place, the date of the expungements,
 4
                      and the specific documents expunged.
 5
                g. Audit by Commission: The Commission reserves the right to audit the Monitor'
 6
                      annual reports, including any information Defendants provide to the Monitor.
 7

8
                                     XIII. Dispute Resolution
 9

10
         50. In the event that the Commission believes that the Defendants have failed to comply with

11   any provision(s) of the Decree, the Commission shall notify the Defendants of the alleged non-
12
     compliance in writing (either via letter or e-mail) and shall afford the Defendants twenty-one (21)
13
     calendar days to remedy the non-compliance or to satisfy the Commission that the Defendants
14
     have complied, unless otherwise agreed through counsel. If the Defendants have not remedied
15

16   the alleged non-compliance or satisfied the Commission that it is has complied within twenty-one

17   (21) calendar days of such notice of non-compliance, the Commission may apply to the Court for
18
     appropriate relief.
19
                  XIII. Retention of Jurisdiction and Enforcement of Decree
20

21       51. This Court shall retain jurisdiction of this case for purposes of compliance with this Decree

22   and entry of such further orders or modifications as may be necessary or appropriate to effectuate
23
     equal employment opportunities for employees and otherwise enforce the terms of this Decree.
24
         52. The Commission may petition this Court for compliance with this Decree at any time
25

26
     during which this Court maintains jurisdiction over this action, subject to the Dispute Resolution

27   paragraph above. Should the Court determine that Defendants have not complied with this
28   Decree, appropriate relief may be ordered, including extension of this Decree for such period as



                                                      -23-
     may be necessary to remedy its non-compliance, an award of attorney's fees and costs, and fines
 1

 2   for contempt of court.

 3       53. Absent extension, this Decree shall expire by its own terms at the end of thirty-six
 4
     months from the Effective Date without further action by the Parties or the Court.
 5
                                          XIV. EEOC Authority
 6

 7       54. With respect to matters or charges outside the scope of this Decree, except as otherwise

 8   provided in Paragraph 12, this Decree shall in no way limit the powers of the Commission to
 9
     seek to eliminate employment practices or acts made unlawful by any of the statutes over which
10
     the Commission has enforcement authority and do not arise out of the claims that were asserted
11

12   in this lawsuit.

13                                   XV. Costs and Attorneys' Fees
14
         55. Each party shall be responsible for and shall pay its own costs and attorney's fees.
15

16
                                           XVI. Miscellaneous

17       56. Nothing in this Decree shall be deemed to create any rights on the part of non-parties t
18
     enforce this Decree. The right to seek enforcement of the Decree is vested exclusively in th
19
     Commission.
20

21
                                               XVII. Notice
22       57. Unless otherwise indicated, any notice, report, or communication by Defendants to th
23
     Commission required under the provisions of this Decree shall be sent by certified mail, postag
24
     prepaid or email, as follows:
25
                        Mary Jo O'Neill
26
                        Regional Attorney
27                      EEOC Phoenix District Office
                        3300 North Central Avenue, Suite 690
28                      Phoenix, Arizona 85012



                                                     -24-
                     mary.oneill@eeoc.gov
 1

 2                                       XVIII. SIGNATURES
 3
        58. The parties agree to the entry ofthis Decree and judgment subject to final approval by the
 4
     Court.
 5
        SO ORDERED this _ _ day of _ _ _ _ _ _, 2019.
 6

 7      BY THE COURT:

 8

 9
              United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   -25-
 1
     BY CONSENT:

 2   EQUAL EMPLOYMENT                      CORIZON HEALTH INC.
 3   OPPORTUNITY COMMISSION
4
     By:
 5            Mary Jo 0                            Carolyn'Schneider
              Regional/\ tomey                     Chief Human Resources Officer
 6

 7

 8
     Date:        sjL Dj'"                 Date:        ~{lo IL5
 9

10

11   CORIZON LLC
12

13

14
             arolyn Schneider
15
        Chief Human Resources Officer
16

17

18
     Date:
19

20

21

22

23

24

25

26

27

28




                                        -26-
 1
     NPPRO~~;_FO~ :?                         .A
                                              /7
 2   By:   L
     Wasin Awad
                 ~ B~"o/~A~+-1-~-
                     Tibor Nagy Jr.
 3
     Trial Attorney                        Ogletree, Deakins, N sh, Smoak &
 4   EEOC Phoenix District Office          Stewart, P .C.
     3300 North Central Avenue             3430 East Sunrise Drive,
 5
     Suite 690                             Suite 220
 6   Phoenix, Arizona 85012                Tucson, AZ 85718
 7

 s   Attorney for Plaintiff EEOC       Attorney for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    -27-
                                               EXHIBIT A
                                               RELEASE
 2

 3
     In consideration for $ _ _ _ _ _ _ _ _ _.raid to me by Defendants, in connection with
 4

 5
     the resolution of EEOC v. Corizon Health, Inc and Corizon LLC, No. 2: 18-cv-02942-DLR, I
 6

 7   waive my right to recover for any claims of disability discrimination and/or retaliation arising

 8
     under the ADA that I have against Corizon Health, Inc. and/or Corizon, LLC and any and all
 9

10   affiliates, parents, and subsidiaries of Corizon Health, Inc. and/or Corizon, LLC prior to the date
11
     of this release.
12

13   Date: _ _ _ _ _ _ _ _ _ _ _ _ _ Signature:_ _ _ _ _ _ _ _ _ _ _ __

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -28-
 1
                                               EXHIBIT B
                                               (NOTICE)
 2

 3
            The following notice is posted pursuant to the terms of a Consent Decree reached
     between the Parties in EEOC v. Corizon Hea/thcare Inc. and Corizon LLC:. filed in the United
 4   States District Court for the District of Arizona, Civil Action No. 2: 18-cv-02942-DLR.
 5
            Management of Corizon Healthcare Inc., and Corizon LLC wish to emphasize their
 6   policy of providing equal employment opportunity in all of its areas of employment practices.
     Management seeks to ensure that there shall be no discrimination against any employee or
 7   applicant for employment on the grounds of disability, sex, pregnancy, race, color, religion,
     national origin, or age.
 8

 9           Based on the Americans with Disabilities Act of 1990, as amended ("ADA"), it is
     unlawful for an employer to discriminate based upon the disability, record of disability, or
10   perception of disability of an applicant or employee. It is also unlawful for any employer to
     retaliate against an employee because he or she has requested a reasonable accommodation for a
11
     disability, opposed discrimination, or because he or she has filed a charge of discrimination with
12   any agency, or because he or she has participated in an investigation of a charge of
     discrimination.
13
             Management respects the right of its employees and applicants for employment to work
14
     in an environment free from discrimination. Management assures employees of its promise to
15   follow the ADA, in that it is our policy to prohibit all discrimination based on disability.
     Management will engage with employees in the interactive process if an employee is in need of a
16   reasonable accommodation due to their disability. Management will ensure that it affords its
     employees with disabilities reasonable accommodations including leave, extended leave, and/or
17
     reassignment.
18
             Any employee who believes they have suffered discrimination on the basis of disability,
19   sex, pregnancy, age, race, color, religion, or national origin, has the right to contact the EEOC,
20
     the federal agency responsible for enforcing federal laws prohibiting employment discrimination.
     No management officials will retaliate against an employee who makes an internal complaint of
21   discrimination or who contacts the EEOC or any other agency. You may directly contact the
     Phoenix District Office of the EEOC, located at 3300 N. Central Avenue, Suite 690, Phoenix
22   Arizona 85012 at the following numbers:
23
                    Website: www.eeeoc.gov
24                  Telephone: 602-640-5000                Toll Free: 1-800-669-4000
                    TTY:       1-800-669-6820              Fax:       602-640-5009
25

26   This Notice shall remain posted for the term of three (3) years from entry of the Decree.

27
     By:                                          Date:
28




                                                    -29-
 1                                         EXHIBIT C
 2                                  LETTER OF REFERENCE
 3   To Whom It May Concern:
 4
             [Mr/Ms] worked for [name of entity] at its [city/prison] facility from XX to XX
 5

 6   as a [job title].
 7

 8
     Date:
 9                                                     [name]
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                -30-
